Greenblott, J.
Appeal from a resettled decision of the Unemployment Insurance Appeal Board, filed July 3, 1969, adhering to its decision filed October 16, 1968, disqualifying claimant from unemployment insurance benefits. Claimant, a clerk in the Department of Health, Education and Welfare, was separated from this employment involuntarily “for insubordinate and offensive behavior toward supervisors and fellow employees ”. Termination of employment on the ground *816of insubordination constitutes sufficient reason for denial of benefits (Matter of Hasbrouek [Catherwood], 28 A D 2d 621). This determination of the Federal agency as to the cause of claimant’s termination of employment is binding on the board. (U. S. Code, tit. 5, § 8506; Matter of Miller [Gather-wood], 30 A D 2d 610.) Since there is substantial evidence to support the board’s determination, it must be upheld. Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Greenblott, J.